UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DIANGELLO DARNELLE STRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00095-WO-1)


Submitted:   July 14, 2011                 Decided:   August 11, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.      Terry Michael Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Diangello Darnelle Strong pleaded guilty, pursuant to

a plea agreement, to one count of possession of ammunition by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2006).      The district court sentenced Strong to 188 months in

prison followed by five years of supervised release, and imposed

a $100 special assessment.            We affirm.

             On appeal, Strong’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he could find no meritorious issues for appeal.                         Counsel

seeks our review of the reasonableness of Strong’s sentence.

Strong    filed    a    pro    se    supplemental        brief   raising     several

additional     grounds        for    appeal.         Strong      also   moved    for

appointment of additional appellate counsel.

             We review Strong’s sentence for reasonableness under a

deferential     abuse    of     discretion      standard.        Gall   v.    United

States, 552 U.S. 38, 51 (2007).                The first step in this review

requires us to inspect for procedural reasonableness by ensuring

that   the   district     court      committed      no   significant    procedural

errors, such as failing to calculate or improperly calculating

the    Guidelines      range,       failing    to   consider      the   18    U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.     United States v. Boulware, 604 F.3d 832, 837-38 (4th

Cir. 2010).       We then consider the substantive reasonableness of

                                          2
the sentence imposed, taking into account the totality of the

circumstances.        Gall, 552 U.S. at 51.

              Strong’s      sentence      fell         within        the     Sentencing

Guidelines       advisory    range.      We    presume      a   sentence      within     a

properly-calculated         Guidelines     range       is   reasonable.             United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                          Our review

of     the   record    reveals      nothing     indicative       of    an     abuse    of

discretion by the district court in imposing Strong’s sentence.

              We have assessed the further grounds for appeal set

forth by Strong in his pro se brief and find them wholly lacking

in merit.      We lend only abbreviated comment to each.                     Strong has

no   cognizable       speedy    trial   claim    because        he    pleaded       guilty

within seventy days of his initial court appearance.                         Strong has

no cognizable double jeopardy claim because the use of criminal

activity that is not part of the current conviction to determine

the appropriate punishment for the current conviction is not

punishment that implicates double jeopardy.                      United States v.

McHan, 101 F.3d 1027, 1039 (4th Cir. 1996).                           Strong has no

meritorious disparate sentencing claim because his sentence was

only     eight    months       longer   than     the     fifteen-year         statutory

mandatory minimum sentence.             Strong has no cognizable cruel and

unusual      punishment     claim   because     proportionality            review   under

the cruel and unusual punishment clause is not available for any

sentence less than life imprisonment without the possibility of

                                          3
parole.    United States v. Malloy, 568 F.3d 166, 180 (4th Cir.

2009), cert. denied, 130 S. Ct. 1736 (2010).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Strong’s conviction and sentence.                        We deny

Strong’s motion for appointment of additional appellate counsel.

            This   court       requires    that    counsel     inform     Strong,    in

writing,   of   the     right    to   petition     the   Supreme     Court    of    the

United States for further review.                  If Strong requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Strong.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in   the    materials

before    the   court    and    argument      would   not     aid   the   decisional

process.



                                                                             AFFIRMED




                                          4